PER CURIAM.
In this appeal, W.K.L. raises several issues challenging his adjudication of delinquency and the order of community control. We affirm the adjudication of delinquency. However, because two issues regarding the disposition order have merit, we remand for further proceedings.
The trial court shall correct the written order of community control to conform to the orally announced condition that W.K.L. have no unsupervised contact with children younger than himself. In addition, W.K.L. shall have thirty days from the date of the mandate within which to file a written objection to the amount of attorney’s fees assessed. If an objection is filed with the trial court, the assessment shall be stricken and a new assessment shall not be imposed without notice and hearing pursuant to sections 39.041(1) and 27.56(7), Florida Statutes (1995). In all other respects, the order of community control is affirmed.
PARKER, C.J., and PATTERSON and FULMER, JJ., concur.